

EXHIBIT 10.1






CREDIT AGREEMENT
Dated as of September 5, 2018,
between
SPECTRA ENERGY PARTNERS, LP,
as Borrower,
and
ENBRIDGE (U.S.) INC.,
as Lender









--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
SECTION 1.01.
Certain Defined Terms.    1

SECTION 1.02.
Computation of Time Periods.    13

SECTION 1.03.
Accounting Terms.    13

SECTION 1.04.
Terms Generally.    14

SECTION 1.05.
[reserved].    14

SECTION 1.06.
[reserved].    14

SECTION 1.07.
[reserved].    14

SECTION 1.08.
[reserved].    14

ARTICLE II THE COMMITMENT AND CREDIT ADVANCES    14
SECTION 2.01.
The Advances; Conversion to Term Loans.    14

SECTION 2.02.
Making the Advances    15

SECTION 2.03.
[reserved].    15

SECTION 2.04.
Fees.    15

SECTION 2.05.
Termination or Reduction of Commitment.    15

SECTION 2.06.
Interest on Advances.    16

SECTION 2.07.
[reserved].    17

SECTION 2.08.
[reserved].    17

SECTION 2.09.
Mandatory Payments and Prepayments of Advances.    17

SECTION 2.10.
Optional Prepayments of Advances.    17



i

--------------------------------------------------------------------------------





SECTION 2.11.
[reserved].    17

SECTION 2.12.
[reserved].    17

SECTION 2.13.
[reserved].    17

SECTION 2.14.
Payments and Computations.    17

SECTION 2.15.
Taxes.    18

SECTION 2.16.
[reserved].    21

SECTION 2.17.
Notes.    22

SECTION 2.18.
[reserved].    22

SECTION 2.19.
[reserved].    22

SECTION 2.20.
[reserved].    22

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING    22
SECTION 3.01.
Conditions Precedent to Effectiveness of Sections 2.01.    22

SECTION 3.02.
Conditions Precedent to Each Borrowing.    23

ARTICLE IV REPRESENTATIONS AND WARRANTIES    23
SECTION 4.01.
Representations and Warranties.    23

The Borrower represents and warrants that:
23

ARTICLE V COVENANTS OF THE BORROWER    26
SECTION 5.01.
Information.    26

SECTION 5.02.
Payment of Taxes.    27

SECTION 5.03.
Maintenance of Property; Insurance.    27

SECTION 5.04.
Maintenance of Existence.    28



ii

--------------------------------------------------------------------------------





SECTION 5.05.
Compliance with Laws.    28

SECTION 5.06.
Books and Records.    28

SECTION 5.07.
Negative Pledge.    29

SECTION 5.08.
Consolidations, Mergers and Dispositions of Assets.    31

SECTION 5.09.
Use of Proceeds.    31

SECTION 5.10.
[reserved].    31

SECTION 5.11.
Consolidated Leverage Ratio.    31

SECTION 5.12.
Designation of Subsidiaries.    32

SECTION 5.13.
[reserved].    33

ARTICLE VI EVENTS OF DEFAULT    33
SECTION 6.01.
Events of Default.    33

SECTION 6.02.
[reserved].    35

ARTICLE VII [RESERVED]    35
ARTICLE VIII MISCELLANEOUS    35
SECTION 8.01.
Amendments, Etc.    35

SECTION 8.02.
Notices, Etc.    35

SECTION 8.03.
No Waiver: Remedies.    36

SECTION 8.04.
Costs and Expenses.    36

SECTION 8.05.
Right of Set-off.    37

SECTION 8.06.
Binding Effect.    37

SECTION 8.07.
Assignments.    38



iii

--------------------------------------------------------------------------------





SECTION 8.08.
Governing Law.    39

SECTION 8.09.
Execution in Counterparts; Integration.    39

SECTION 8.10.
WAIVER OF JURY TRIAL.    40

SECTION 8.11.
Patriot Act.    40

SECTION 8.12.
Headings.    40

SECTION 8.13.
Confidentiality.    40

SECTION 8.14.
Conversion of Currencies.    41





iv

--------------------------------------------------------------------------------





Schedules


Schedule 1.01    -    Addresses for Notices
Schedule 2.01    -    Commitment


Exhibits


Exhibit A    -    Form of Revolving Note
Exhibit B    -    Form of Assignment and Acceptance




v

--------------------------------------------------------------------------------






CREDIT AGREEMENT
Dated as of September 5, 2018
This CREDIT AGREEMENT (this “Agreement”) is entered into as of September 5,
2018, among SPECTRA ENERGY PARTNERS, LP, a Delaware limited partnership (the
“Borrower”), and ENBRIDGE (U.S.) INC., (“Lender”), as lender.
Whereas, the Borrower has requested that the Lender commit to lend to the
Borrower up to $750,000,000 (i) on a revolving basis for a 364-day period,
extendible annually in the Lender’s discretion upon written request by the
Borrower and (ii) for a 364-day term on a non-revolving basis following the
expiration of the then-applicable revolving period; and
WHEREAS, the Lender is willing to make such loan on the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01.    Certain Defined Terms.As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of the property or assets
(including Equity Securities of any Person but excluding capital expenditures or
acquisitions of inventory or supplies in the ordinary course of business) of, or
of a business unit or division of, another Person or at least a majority of the
Voting Stock of another Person, in each case whether or not involving a merger
or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.
“Advance” means an advance made by the Lender to the Borrower pursuant to
Article II of this Agreement, as part of a Borrowing in the form of a Revolving
Advance or a Term Loan.
“Affiliate” means, as to any Person (the “specified Person”) (a) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (b) any Person (other than the
specified Person or a Subsidiary of the specified Person) that is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. Unless otherwise
specified, Affiliate means an Affiliate of the Borrower.
“Agreement” has the meaning set forth in the introductory paragraph hereto.


1

--------------------------------------------------------------------------------





“Applicable Margin” means, as of any date, 1.075% per annum.
“Approved Officer” means the president, a vice president, the chief executive
officer, the chief financial officer, the treasurer, an assistant treasurer or
the controller of the Ultimate General Partner (in its capacity as general
partner of the General Partner, in its capacity as general partner of the
Borrower) or such other representative of the Ultimate General Partner (in its
capacity as general partner of the General Partner, in its capacity as general
partner of the Borrower) as may be designated by any one of the foregoing with
the consent of the Agent, such consent not to be unreasonably withheld,
conditioned or delayed.
“Assignment and Acceptance” means an assignment and acceptance entered into by
the Lender and an assignee, in substantially the form of Exhibit B hereto.
“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.
“Borrowing” means an Advance made by the Lender pursuant to Section 2.01.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized by law to
remain closed and, if the applicable Business Day relates to any Eurodollar Rate
Advances, any day on which commercial banks are open for dealings in deposits
denominated in dollars in the London interbank market.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement,
of (a) the adoption of any law, rule, regulation or treaty, (b) any change in
any law, rule, regulation or treaty or in the interpretation or application
thereof by any governmental authority or (c) compliance by any Lender (or, for
purposes of Section 2.12(b), by any corporation controlling such Lender, if any)
with any request, guideline or directive (whether or not having the force of
law) of any central bank or other governmental authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.
“Commitment” means, the Lender’s obligation to make Advances to the Borrower
pursuant to Section 2.01(a), in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite the Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which a Lender
becomes party hereto, as applicable, as such amount may be reduced or adjusted
from time to time in accordance with this Agreement.


2

--------------------------------------------------------------------------------





“Consolidated Capitalization” means, at any date, the sum of (a) Consolidated
Indebtedness, (b) consolidated partners’ capital as would appear on a
consolidated balance sheet of the Borrower and the Consolidated Subsidiaries
prepared in accordance with GAAP, (c) the aggregate liquidation preference of
preferred member or other similar preferred or priority Equity Securities (other
than preferred member or other similar preferred or priority Equity Securities
subject to mandatory redemption or repurchase) of the Borrower and the
Consolidated Subsidiaries upon involuntary liquidation, (d) without duplication
of the amount, if any, of Hybrid Securities included in Consolidated
Indebtedness by virtue of the proviso in the definition of such term, the
aggregate outstanding amount of all Hybrid Securities of the Borrower and the
Consolidated Subsidiaries and (e) minority interests as would appear on a
consolidated balance sheet of the Borrower and the Consolidated Subsidiaries
prepared in accordance with GAAP.
“Consolidated EBITDA” means, for any period, an amount equal to the sum of (a)
Consolidated Net Income plus (b) to the extent deducted in determining
Consolidated Net Income, (i) interest expense, (ii) income tax expense, and
(iii) depreciation and amortization expense, minus (c) equity in earnings from
subsidiaries of the Borrower that are not Consolidated Subsidiaries, plus (d)
the amount of cash dividends actually received during such period by the
Borrower on a consolidated basis from subsidiaries of the Borrower that are not
Consolidated Subsidiaries or other Persons; provided, any such cash dividends
actually received within thirty days after the last day of any fiscal quarter
attributable to operations during such prior fiscal quarter shall be deemed to
have been received during such prior fiscal quarter and not in the fiscal
quarter actually received. Furthermore, (x) for purposes of the foregoing
clauses (a) and (b), the Consolidated Net Income and consolidated expenses shall
be adjusted with respect to net income and expenses of non-wholly-owned
Consolidated Subsidiaries, to the extent not already excluded from Consolidated
Net Income, to reflect the Borrower’s pro rata ownership interest therein, and
(y) the calculation of Consolidated EBITDA shall exclude amounts categorized as
other income or other expense to the extent not already excluded from
Consolidated Net Income. Consolidated EBITDA will be calculated in accordance
with clauses (i) and (ii) of Section 5.11(b) to the extent applicable.
“Consolidated Indebtedness” means, as of any date, all Indebtedness of the
Borrower and the Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP plus, without duplication, all Indebtedness described in
clause (e) of the definition thereof, but excluding the aggregate principal
amount of all Cash Collateralized Term Loans; provided, that solely for purposes
of this definition Hybrid Securities shall constitute Indebtedness only to the
extent, if any, that the amount thereof that appears on a consolidated balance
sheet of the Borrower and the Consolidated Subsidiaries exceeds 15% of
Consolidated Capitalization.
“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter
of the Borrower, the ratio of (a) Consolidated Indebtedness on such day to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
such day.
“Consolidated Net Income” means, for any period, the net income of the Borrower
and the Consolidated Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided, that Consolidated Net Income shall not
include (a) extraordinary gains or extraordinary losses, (b) net gains and
losses in respect of disposition of assets other than in the


3

--------------------------------------------------------------------------------





ordinary course of business, (c) gains or losses attributable to write-ups or
write-downs of assets, including mark-to-market gains or losses with respect to
Swap Contracts; provided that such Swap Contracts (i) were entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, Investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view” and (ii) do not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party, and (d) the cumulative effect of a change
in accounting principles, all as reported in the Borrower’s consolidated
statement(s) of income for the relevant period(s) prepared in accordance with
GAAP.
“Consolidated Net Tangible Assets” means, as of any date, the total amount of
consolidated assets of the Borrower and the Consolidated Subsidiaries after
deducting therefrom the value (net of any applicable reserves) of all goodwill,
trade names, trademarks, patents and other like intangible assets, all as set
forth, or on a pro forma basis would be set forth, on the consolidated balance
sheet of the Borrower and the Consolidated Subsidiaries for the most recently
completed fiscal quarter, in accordance with GAAP.
“Consolidated Subsidiaries” means each Restricted Subsidiary of the Borrower.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“dollars” or “$” refers to lawful money of the United States of America.
“Drawdown Date” means the date on which a Borrowing is made by the Borrower
pursuant to the provisions hereof and which shall be a Business Day.
“Drawdown Notice” means a written notice to be given to the Lender by an
authorized representative of the Borrower pursuant hereto.
“Effective Date” has the meaning specified in Section 3.01.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources,


4

--------------------------------------------------------------------------------





in each case, relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Securities” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Borrower, would (at the applicable time) be deemed as a single
employer under Section 414 of the Internal Revenue Code.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, (a) the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Lender in its reasonable discretion; in each case the “Screen Rate”) at
approximately 11:00 a.m., London time, on the commencement of such Interest
Period; provided that if the Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the Eurodollar Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement,
divided by (b) one minus the Eurodollar Rate Reserve Percentage.
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).
“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining


5

--------------------------------------------------------------------------------





the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Rate Advances is determined) having a term equal to
such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreement between the United States and another country to
implement such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices officially adopted by a government or
governmental authority pursuant to such intergovernmental agreement. For the
avoidance of doubt, Section 1.04(f) shall not apply for purposes of this
definition.
“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” means Spectra Energy Partners (DE) GP, LP, a Delaware limited
partnership.
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower or any Consolidated Subsidiary, or any business trusts, limited
liability companies, limited partnerships or similar entities (i) substantially
all of the common equity, general partner or similar interests of which are
owned (either directly or indirectly through one or more wholly owned
Subsidiaries) at all times by the Borrower or any of the Consolidated
Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
securities or deferrable interest subordinated debt, and (iii) substantially all
the assets of which consist of (A) subordinated debt of the Borrower or a
Consolidated Subsidiary, and (B) payments made from time to time on the
subordinated debt.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of Eurodollar Rate.
“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in


6

--------------------------------------------------------------------------------





the ordinary course of business), (c) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired, (d) all indebtedness under leases which shall have been or should be,
in accordance with GAAP as in effect on the Effective Date, recorded as capital
leases in respect of which such Person is liable as lessee, (e) the face amount
of all outstanding letters of credit issued for the account of such Person that
support obligations that constitute Indebtedness (provided that the amount of
such letter of credit included in Indebtedness shall not exceed the amount of
the Indebtedness being supported) and, without duplication, the unreimbursed
amount of all drafts drawn under letters of credit issued for the account of
such Person, (f) indebtedness secured by any Lien on property or assets of such
Person, whether or not assumed (but in any event not exceeding the fair market
value of the property or asset), (g) all direct guarantees of Indebtedness
referred to above of another Person, (h) all amounts payable in connection with
Hybrid Securities or mandatory redemptions or repurchases of preferred stock or
member interests or other preferred or priority Equity Securities and (i) any
obligations of such Person (in the nature of principal or interest) in respect
of acceptances or similar obligations issued or created for the account of such
Person. Furthermore, for purposes of the foregoing clauses (a) through (i),
Indebtedness of the Borrower shall be adjusted with respect to Indebtedness of
non-wholly-owned Consolidated Subsidiaries with no recourse to the Borrower or
any wholly-owned Consolidated Subsidiary thereof, to the extent not already
excluded from Indebtedness, to reflect the Borrower’s pro rata ownership
interest therein.
“Indemnified Party” has the meaning specified in Section 8.04(b).
“Information” has the meaning specified in Section 8.13(a).“Interest Period”
means the period commencing on the applicable Drawdown Date and terminating on
the date selected by the Borrower hereunder for the repayment of such Advance,
provided that in any case: (i) the last day of each Interest Period shall be
also the first day of the next Interest Period whether with respect to the same
or another Advance; (ii) the last day of each Interest Period shall be a
Business Day and if the last day of an Interest Period selected by the Borrower
is not a Business Day the Borrower shall be deemed to have selected an Interest
Period the last day of which is the Business Day next following the last day of
the Interest Period selected unless such next following Business Day falls in
the next calendar month in which event the Borrower shall be deemed to have
selected an Interest Period the last day of which is the Business Day next
preceding the last day of the Interest Period selected by the Borrower; and
(iii) the last day of all Interest Periods for Advances outstanding under this
Agreement shall expire on or prior to the Termination Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months (or, with the consent of each Lender, such other periods),
as the Borrower may, upon notice received by the Lender not


7

--------------------------------------------------------------------------------





later than 10:00 a.m. Calgary time on the proposed Drawdown Date, select;
provided, however, that:
(a)    the Borrower may not select any Interest Period that ends after the
Termination Date;
(b)    Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(c)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(d)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate)
determined by the Lender (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period (for which
the Screen Rate is available) that is shorter than the Impacted Interest Period;
and (b) the Screen Rate for the shortest period (for which the Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Equity Securities of another Person, (b) an Acquisition or
(c) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person.
“Judgment Currency” has the meaning assigned to such term in Section 8.14(b).
“Lending Office” means the office or offices of the Lender set forth in Schedule
1.01, or such other office or offices as the Lender may from time to time notify
the Borrower.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.


8

--------------------------------------------------------------------------------





“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole, or (b) the legality, validity or enforceability
of this Agreement or any Note.
“Material Plan” has the meaning specified in Section 6.01(h).
“Material Restricted Subsidiary” means at any time any Restricted Subsidiary
that is a Material Subsidiary.
“Material Subsidiary” means at any time any Subsidiary that is a significant
subsidiary (as such term is defined on the Effective Date in Regulation S-X of
the Securities and Exchange Commission (17 CFR 210.1-02(w)), but treating all
references to the “registrant” therein as references to the Borrower.
“Note” means a promissory note made by the Borrower in favor of the Lender
evidencing the Revolving Advances (or, after the occurrence of the Term
Conversion Date, the Term Loan) made by the Lender, substantially in the form of
Exhibit A.
“Other Taxes” has the meaning specified in Section 2.15(b).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Acquisitions” means any Acquisition by the Borrower or any Restricted
Subsidiary, so long as (i) no Default or Event of Default is in existence or
would be created thereby, (ii) the Person or assets being acquired are engaged
or used (or intended to be used), as applicable, primarily in the midstream
energy business, (iii) such Acquisition has been approved by the Board of
Directors or similar governing body of the target of such Acquisition (if
required or applicable) and (iv) immediately after giving effect to such
acquisition, the Borrower is in compliance with Section 5.11(a) on a pro forma
basis.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means at any time an “employee pension benefit plan” (within the meaning
of Section 3(2) of ERISA) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 430 (or predecessor statute thereto) of
the Internal Revenue Code, and (a) is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement


9

--------------------------------------------------------------------------------





under which more than one employer makes contributions, and (b) to which a
member of the ERISA Group (i) is then making or accruing an obligation to make
contributions or (ii) has within the preceding five plan years made
contributions or accrued an obligation to make such contributions.
“Qualified Acquisition” means a Permitted Acquisition, the aggregate purchase
price for which, when combined with the aggregate purchase price for all other
Permitted Acquisitions in any rolling 12-month period, is greater than or equal
to $25,000,000.
“Qualified Project” means the construction or expansion of any capital project
of the Borrower, any of the Consolidated Subsidiaries, or any subsidiary of the
Borrower that is not a Consolidated Subsidiary (including any Unrestricted
Subsidiary), the aggregate capital cost of which exceeds $10,000,000.
“Qualified Project EBITDA Adjustments” shall mean, with respect to each
Qualified Project:
(a)    prior to the Commercial Operation Date of a Qualified Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Qualified
Project) of an amount to be approved by the Agent as the projected Consolidated
EBITDA of the Borrower and the Consolidated Subsidiaries attributable to such
Qualified Project for the first 12-month period following the scheduled
Commercial Operation Date of such Qualified Project (such amount to be
determined based on customer contracts relating to such Qualified Project, the
creditworthiness of the other parties to such contracts, and projected revenues
from such contracts, capital costs and expenses, scheduled Commercial Operation
Date, oil and gas reserve and production estimates, commodity price assumptions
and other reasonable factors deemed appropriate by Agent), which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for the Borrower and
the Consolidated Subsidiaries for the fiscal quarter in which construction of
such Qualified Project commences and for each fiscal quarter thereafter until
the Commercial Operation Date of such Qualified Project (including the fiscal
quarter in which such Commercial Operation Date occurs, but net of any actual
Consolidated EBITDA of the Borrower and the Consolidated Subsidiaries
attributable to such Qualified Project following such Commercial Operation
Date); provided that if the actual Commercial Operation Date does not occur by
the scheduled Commercial Operation Date, then the foregoing amount shall be
reduced, for quarters ending after the scheduled Commercial Operation Date to
(but excluding) the first full quarter after its actual Commercial Operation
Date, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, and
(iv) longer than 270 days, 100%; and
(b)    thereafter, actual Consolidated EBITDA of Borrower and the Consolidated
Subsidiaries attributable to such Qualified Project for each full fiscal quarter
after the Commercial Operation Date, plus the amount approved by Agent pursuant
to clause (a) above as the projected Consolidated EBITDA of the Borrower and the
Consolidated Subsidiaries attributable to such Qualified Project for the fiscal
quarters constituting the balance of the four full fiscal quarter period
following such Commercial Operation Date; provided, in the event the actual
Consolidated EBITDA


10

--------------------------------------------------------------------------------





of the Borrower and the Consolidated Subsidiaries attributable to such Qualified
Project for any full fiscal quarter after the Commercial Operation Date shall
materially differ from the projected Consolidated EBITDA approved by Agent
pursuant to clause (a) above for such fiscal quarter, the projected Consolidated
EBITDA of the Borrower and the Consolidated Subsidiaries attributable to such
Qualified Project for any remaining fiscal quarters included in the foregoing
calculation shall be redetermined in the same manner as set forth in clause (a)
above, such amount to be approved by the Agent, which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and the
Consolidated Subsidiaries for such fiscal quarters.
Notwithstanding the foregoing, (i) no such additions shall be allowed with
respect to any Qualified Project unless: (A) not later than 30 days prior to the
delivery of any certificate required by the terms and provisions of Section
5.01(c) to the extent Qualified Project EBITDA Adjustments will be made to
Consolidated EBITDA in determining compliance with Section 5.11(a), the Borrower
shall have delivered to the Agent written pro forma projections of Consolidated
EBITDA of the Borrower and the Consolidated Subsidiaries attributable to such
Qualified Project and (B) prior to the date such certificate is required to be
delivered, the Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Agent may reasonably request, all in form and substance
reasonably satisfactory to the Agent, (ii) Qualified Project EBITDA Adjustments
may also be made with respect to any Qualified Project of any subsidiary of the
Borrower that is not a Consolidated Subsidiary (including any Unrestricted
Subsidiary); provided that (x) any such Qualified Project EBITDA Adjustments
shall be determined in the manner set forth above for the Consolidated
Subsidiaries, but based solely upon the projected (prior to the Commercial
Operation Date) and actual (on and after the Commercial Operation Date) cash
dividends projected to be received or actually received by the Borrower from
such subsidiary and (y) such subsidiary is financing such Qualified Project with
funds from the Borrower and its Consolidated Subsidiaries (to the extent of the
Borrower’s pro rata ownership interest in such subsidiary), and the Agent has
received a certificate from the Borrower to such effect, including such other
information and documentation as the Agent may reasonably request, all in form
and substance reasonably satisfactory to the Agent, and (iii) the aggregate
amount of all Qualified Project EBITDA Adjustments during any period shall be
limited to 20% of the total actual Consolidated EBITDA of the Borrower and the
Consolidated Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Qualified Project EBITDA
Adjustments).
“Restricted Subsidiary” means all Subsidiaries of the Borrower other than
Unrestricted Subsidiaries.
“Revolving Advance” has the meaning specified in Section 2.01(a).
“Revolving Credit Commitment Termination Date” means 364 days from Effective
Date or such later date (in one or more 364 day extensions) as may be agreed to
by the Lender pursuant to Section 2.05(e).
“Scheduled Termination Date” means (i) if the Borrower does not exercise the
term conversion option described in Section 2.0l(b), the Revolving Credit
Commitment Termination


11

--------------------------------------------------------------------------------





Date, or (ii) if the Borrower exercises the term conversion option described in
Section 2.0l(b), the date that is 364 days after the Term Conversion Date.
“Screen Rate” has the meaning assigned to such term in the definition of
Eurodollar Rate.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.
“Swap Contract” means, to the extent entered into on a fair market value basis
at the time of entry, (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Taxes” has the meaning specified in Section 2.15(a).
“Term Conversion Date” has the meaning set forth in Section 2.01(b).
“Term Loan” has the meaning set forth in Section 2.01(b).
“Termination Date” means the earlier of (i) the Scheduled Termination Date or
(ii) the date upon which the Commitment may be terminated in accordance with the
terms hereof.
“Ultimate General Partner” means Spectra Energy Partners GP, LLC, a Delaware
limited liability company.
“Ultimate Parent” means Enbridge Inc.
“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the then most recent valuation date for such Plan.


12

--------------------------------------------------------------------------------





“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Board of
Directors or similar governing body of the Ultimate General Partner (in its
capacity as the general partner of the General Partner, in its capacity as
general partner of the Borrower) as an Unrestricted Subsidiary pursuant to
Section 5.12 subsequent to the date hereof and (b) any Subsidiary of an
Unrestricted Subsidiary.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Withholding Agent” means the Borrower.
SECTION 1.02.    Computation of Time Periods.
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.
SECTION 1.03.    Accounting Terms.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Lender that the
Borrower requests an amendment to be applied on a basis consistent (except for
changes concurred in by the Borrower’s independent public accountants) with the
most recent audited consolidated financial statements of the Borrower and its
Restricted Subsidiaries delivered to the Lender any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision, or if the Lender
notifies the Borrower that a request for an amendment to any provision hereof
for such purpose, regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision shall have been amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein.


SECTION 1.04.    Terms Generally.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed


13

--------------------------------------------------------------------------------





by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) references to any statute or regulatory
provision shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such statute or regulatory
provision.
SECTION 1.05.    [reserved].
SECTION 1.06.    [reserved].
SECTION 1.07.    [reserved].
SECTION 1.08.    [reserved].
ARTICLE II    
THE COMMITMENT AND CREDIT ADVANCES
SECTION 2.01.    The Advances; Conversion to Term Loans.
(a)    Revolving Advances. The Lender agrees, on the terms and conditions
hereinafter set forth, to make Advances to the Borrower (each such Advance, a
“Revolving Advance”) from time to time on any Business Day during the period
from the Effective Date until the Revolving Credit Commitment Termination Date
in an aggregate amount not to exceed at any time outstanding the amount of the
Lender’s Commitment. Each Borrowing shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Revolving Advances made on the same day by the Lender. Within the
limits of the Commitment, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.10 and reborrow under this Section 2.01(a).
(b)    Term Loan. As of the Revolving Credit Commitment Termination Date, the
Borrower shall have the option to convert all (but not less than all)
outstanding Revolving Advances to a term loan ("Term Loan") in the same
principal amount outstanding as the Revolving Advances as of such Revolving
Credit Commitment Termination Date (such Revolving Credit Commitment Termination
Date being referred to herein as the "Term Conversion Date"); provided, however,
that any such conversion shall not be effective until the following conditions
are satisfied: (i) the Borrower shall have provided to the Lender a Drawdown
Notice at least one Business Day prior to


14

--------------------------------------------------------------------------------





the Term Conversion Date; (ii) the Borrower shall have provided to the Lender a
certificate from a Responsible Officer certifying that as of such date of
conversion the conditions set forth in Section 3.02(a) and Section 3.02(b) shall
have been satisfied; and (iii) the Borrower shall have paid all fees and
expenses then due under this Agreement for the account of the Lender. Once
repaid or prepaid, the Term Loan may not be reborrowed.
SECTION 2.02.    Making the Advances
(a)    Notice of Borrowing. Subject to the provisions hereof, the Borrower may
make a Borrowing under this Agreement by delivering a Drawdown Notice with
respect to an Advance to the Lender not later than 10:00 a.m. Calgary time on
the proposed Drawdown Date. The Lender shall, for same day value on the Drawdown
Date specified by the Borrower in a Drawdown Notice with respect to an Advance,
pay to the Borrower the full amount in accordance with any payment instructions
set forth in the applicable Drawdown Notice.
SECTION 2.03.    [reserved].
SECTION 2.04.    Fees.
(a)    Facility Fee. The Borrower agrees to pay the Lender for its account a
facility fee on the average daily amount of the Commitment (whether used or
unused) from the Effective Date until the Termination Date at a rate per annum
equal to 0.175% in effect from time to time, payable in arrears quarterly on the
last day of each March, June, September and December, commencing December 31,
2018, and on the Termination Date. The facility fee shall accrue at all times,
including at any time during which one or more of the conditions in Article III
is not met.
(b)    [reserved].
(c)    [reserved].
SECTION 2.05.    Termination or Reduction of Commitment.
(a)    Termination Date. Unless previously terminated, the Commitment shall
terminate on the Termination Date.
(b)    Optional Termination or Reduction of Commitment.
(i)    The Borrower may at any time terminate, or from time to time reduce, the
Commitment; provided that each reduction of the Commitment shall be in an amount
that is at least $10,000,000 and integral multiples of $1,000,000 in excess
thereof. Once reduced in accordance with this Section 2.05(b), the Commitment
may not be increased. All facility fees accrued until the effective date of any
termination of the Commitment shall be paid on the effective date of such
termination.
(ii)    [reserved].


15

--------------------------------------------------------------------------------





(c)    Notice of Termination or Reduction. The Borrower shall notify in writing
the Lender of any election to terminate or reduce the Commitment under Section
2.05(b) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Each notice delivered by the Borrower pursuant to this Section 2.05(c)
shall be irrevocable; provided that a notice of termination of the Commitment
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower if such condition is not satisfied. Any termination or
reduction of the Commitment shall be permanent.
(d)    [reserved].
(e)    Extension of Termination Date. The Borrower may, by written notice to the
Lender not less than 30 days prior to the applicable Revolving Credit Commitment
Termination Date, request that the Lender extend the Revolving Credit Commitment
Termination Date and the Commitment for an additional period of 364 days. If the
Lender agrees to an extension request, then the Revolving Credit Commitment
Termination Date shall be extended for an additional period of 364 days.
Notwithstanding the foregoing, no extension of the Revolving Credit Commitment
Termination Date pursuant to this Section 2.05(e) shall become effective unless
on the Revolving Credit Commitment Termination Date proposed to be extended
pursuant to this Section 2.05(e) the conditions set forth in clauses (a) and (b)
of Section 3.02 shall be satisfied (with all references in such clauses to a
Borrowing being deemed to be references to such extension and without giving
effect to the first parenthetical in Section 3.02(a)) and the Lender shall have
received a certificate to that effect dated such date and executed by the Chief
Financial Officer or the Treasurer of the Ultimate General Partner (in its
capacity as general partner of the General Partner, in its capacity as general
partner of the Borrower).
(f)    [reserved].
SECTION 2.06.    Interest on Advances.
(a)    Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to the Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i)    [reserved].
(ii)    Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period, and,
if such Interest Period has a duration of more than three months, on each day
that occurs during such Interest Period every three months from the first day of
such Interest Period, and on the date such Eurodollar Rate Advance shall be
converted into the Term Loan or paid in full.


16

--------------------------------------------------------------------------------





(b)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Advance or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to 2% plus the rate otherwise applicable to such Advance as provided in
Section 2.06(a).
(c)    Notice of Interest Period and Interest Rate. Promptly after receipt of a
Drawdown Notice pursuant to Section 2.02(a) or a notice of selection of an
Interest Period pursuant to the terms of the definition of “Interest Period,”
the Lender shall advise the Borrower of the applicable Interest Period and the
applicable interest rate determined by the Lender for purposes of clause (a)(ii)
above.
SECTION 2.07.    [reserved].
SECTION 2.08.    [reserved].
SECTION 2.09.    Mandatory Payments and Prepayments of Advances.
(a)    Termination Date.
(i)    The Borrower shall repay to the Lender the principal amount of each
Revolving Advance or Term Loan then outstanding, together with accrued interest
thereon to the date of payment on the applicable Termination Date for such
Advance.
(ii)    [reserved].
(b)    [reserved].
SECTION 2.10.    Optional Prepayments of Advances.
The Borrower may, upon at least two Business Days’ notice to the Lender, at any
time or from time to time voluntarily prepay Revolving Advances or the Term
Loan, in whole or in part without premium or penalty. Each such notice shall
specify the date and amount of such prepayment and the Advances to be prepaid.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of Revolving Advances or the Term Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.
SECTION 2.11.    [reserved].
SECTION 2.12.    [reserved].
SECTION 2.13.    [reserved].
SECTION 2.14.    Payments and Computations.


17

--------------------------------------------------------------------------------





(a)    General Provisions. The Borrower shall make each payment hereunder and
under the Notes, irrespective of any right of counterclaim or set-off, not later
than 10:00 a.m. Calgary time on the day when due in dollars to the Lender’s
Account in same day funds. Upon its acceptance of an Assignment and Acceptance,
from and after the effective date specified in such Assignment and Acceptance,
the Borrower shall make all payments hereunder and under the Notes in respect of
the interest assigned thereby to the Lender assignor thereunder for amounts that
have accrued to but excluding the effective date of such assignment, and to the
Lender assignee for amounts that have accrued from and after the effective date
of such assignment.
(b)    Basis of Calculation. All computations of interest and fees shall be made
by the Lender on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable. Each determination by
the Lender of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
(c)    Payments Due on Non-Business Days. Whenever any payment hereunder or
under the Notes shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or facility fee, as the case may be; provided, however, that, if
such extension would cause (i) any payment to be made after the Termination
Date, or (ii) payment of interest on or principal of Eurodollar Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.
(d)    [reserved].
(e)    [reserved].
(f)    [reserved].
SECTION 2.15.    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
to or for the account of the Lender or any other Person hereunder or under the
Notes or any other documents to be delivered hereunder shall be made, in
accordance with Section 2.14 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of the Lender, or such
other Person, (i) taxes imposed on (or measured by) its overall net income, net
profits or net worth, and franchise or similar taxes, by the United States of
America or by the jurisdiction under the laws of which the Lender or such other
Person (as the case may be) is organized or is otherwise doing business, or any
political subdivision thereof and, in the case of the Lender, taxes imposed on
(or measured by), in whole or in part, its overall net income, net profits or
net worth, and franchise or similar taxes, by the jurisdiction of the Lender’s
Lending Office or any political subdivision thereof (including, without
limitation, any withholding of taxes described in this Section 2.15(a)(i) that
is treated under applicable law as a prepayment of taxes), (ii) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such Person is located, (iii) any taxes
imposed as a result


18

--------------------------------------------------------------------------------





of such Person’s willful misconduct, (iv) in the case of the Lender (other than
an assignee pursuant to a request by the Borrower under Section 2.18(b)), any
U.S. withholding tax that is imposed on amounts payable to such Lender by any
law in effect at the time such Lender becomes a party to this Agreement (or
designates a new Lending Office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to this Section 2.15(a), (v) any U.S.
federal withholding taxes imposed under FATCA, (vi) [reserved], (vii) taxes
attributable to its failure to comply with Section 2.15(f), (g), (i) or (j) and
(viii) any interest, penalties or additions to tax imposed on any taxes
described in Sections 2.15(a)(i), (ii), (iii), (iv) or (v) (all such taxes,
levies, imposts, deductions, charges or withholdings and liabilities with
respect thereto not excluded under Section 2.15(a)(i), (ii), (iii), (iv), (v),
(vi), (vii) or (viii) in respect of payments hereunder or under the Notes or any
other documents to be delivered hereunder being hereinafter referred to as
“Taxes”); provided that, if any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires a Withholding Agent to
deduct any taxes, levies, imposts, deductions, charges or withholdings, or any
liabilities with respect thereto, from or in respect of any sum payable by or on
account of any obligation of the Borrower hereunder or under any Note or any
other documents to be delivered hereunder to or for the account of the Lender,
(i) the Withholding Agent shall be entitled to make such deduction and shall
timely pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law and (ii) to the extent such
deduction is for Taxes or Other Taxes (as hereinafter defined), the sum payable
by the Borrower shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15) such Lender receives an amount equal to the sum it
would have received had no such deductions for Taxes or Other Taxes been made.
(b)    In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder, excluding,
however, such taxes imposed with respect to an assignment following the primary
syndication (other than an assignment that occurs as a result of the Borrower’s
request pursuant to Section 2.18) that would not have been imposed but for a
present or former connection between the Lender and the jurisdiction imposing
such taxes (other than solely on account of the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder) (hereinafter
referred to as “Other Taxes”).
(c)    The Borrower shall indemnify the Lender for and hold it harmless against
the full amount, without duplication, of Taxes or Other Taxes (including,
without limitation, Taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.15) imposed on or paid by Lender and any
liability (including penalties and interest) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date the
Lender makes written demand therefor and provides appropriate computational and,
to the extent available, documentary support.


19

--------------------------------------------------------------------------------





(d)    As soon as practicable after any payment of Taxes or Other Taxes pursuant
to this Section 2.15, the Borrower shall furnish to the Lender, at its address
referred to in Section 8.02, the original or a certified copy of a receipt
evidencing such payment to the extent that such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Lender.
(e)    [reserved].
(f)    If the Lender is entitled to an exemption from or reduction of
withholding tax with respect to payments made hereunder or under the Notes or
any other documents to be delivered hereunder shall deliver to the Borrower, at
the time or times reasonably requested by the Borrower, such properly completed
and executed documentation reasonably requested by the Borrower as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, the Lender, if reasonably requested by the Borrower,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower as will enable the Borrower to determine
whether or not the Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.15(h) and
(i) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(g)    [reserved].
(h)    If a payment made to the Lender hereunder or under the Notes or any other
documents to be delivered hereunder would be subject to U.S. federal withholding
tax imposed by FATCA if the Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), the Lender shall deliver
to the Borrower at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with their obligations under FATCA
and to determine that the Lender has complied with the Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (h), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
(i)    The Lender shall deliver at the time(s) and in the manner(s) prescribed
by applicable law, to the Borrower two original properly completed and duly
executed United States Internal Revenue Service Forms W-9 or any successor form,
certifying that such Person is exempt from United States backup withholding tax
on payments made hereunder.
(j)    The Lender agrees that if any form or certification it previously
delivered pursuant to Section 2.15(f), (h) or (i) expires or becomes obsolete or
inaccurate in any respect, it


20

--------------------------------------------------------------------------------





shall update such form or certification or promptly notify the Borrower in
writing of its legal inability to do so.
(k)    For the avoidance of doubt, for any period with respect to which the
Lender has failed to provide the Borrower with the appropriate form, certificate
or other document described in Section 2.15(i) (other than if such failure is
due to a change in law occurring subsequent to the date on which a form,
certificate or other document originally was required to be provided, or if such
form, certificate or other document otherwise is not required under Section
2.15(i)), such Lender shall not be entitled to increased payments or
indemnification under Section 2.15(a) or (c) with respect to taxes or Other
Taxes imposed by reason of such failure; provided, however, that the Borrower
shall take such steps as the Lender shall reasonably request (at the sole
expense of such Lender) to assist the Lender to recover such taxes or Other
Taxes (it being understood, however, that the Borrower shall have no liability
to such Lender in respect of such taxes or Other Taxes).
(l)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 2.15 (including by the payment of
additional amounts pursuant to this Section 2.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made by such indemnifying party under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (l) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (l), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (l) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Tax or Other Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax or Other Tax had never been paid.
(m)    [reserved].
(n) For purposes of determining withholding taxes imposed under FATCA, the
Borrower shall treat (and the Lender hereby authorize the Borrower to treat)
this Agreement and any Advance as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
Nothing contained in this Section 2.15 shall require the Lender to make
available its tax returns (or any other information relating to its taxes which
it deems to be confidential).
SECTION 2.16.    [reserved].


21

--------------------------------------------------------------------------------





SECTION 2.17.    Notes.The Borrower agrees that upon notice by the Lender to the
Borrower to the effect that a promissory note or other evidence of indebtedness
is required or appropriate in order for the Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, the Lender, the Borrower shall promptly execute and deliver to the
Lender a Note payable to the Lender.
SECTION 2.18.    [reserved].
SECTION 2.19.    [reserved].
SECTION 2.20.    [reserved].
ARTICLE III    
CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01.    Conditions Precedent to Effectiveness of Sections 2.01.
Sections 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied.
(a)    The Lender shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent:
(i)    counterparts hereof signed by each of the parties hereto;
(ii)    if requested by the Lender, the Note payable to the Lender;
(iii)    if requested by the Lender, an opinion of legal counsel to the Borrower
addressed to the Lender;
(iv)    certified copies of the resolutions of the Board of Directors or similar
governing body of the Ultimate General Partner (in its capacity as general
partner of the General Partner, in its capacity as general partner of the
Borrower) and the General Partner (in its capacity as general partner of the
Borrower) approving this Agreement and the Notes, and of all documents
evidencing other necessary corporate or other similar action and governmental
approvals, if any, with respect to this Agreement and the Notes;
(v)    a certificate signed by the Chief Financial Officer or the Treasurer of
the Ultimate General Partner (in its capacity as general partner of the General
Partner, in its capacity as general partner of the Borrower), dated the
Effective Date, to the effects set forth in clauses (a) and (b) of Section 3.02;
(vi)    if requested by the Lender, a certificate of the Secretary or an
Assistant Secretary of the Ultimate General Partner (in its capacity as general
partner of the General Partner, in its capacity as general partner of the
Borrower) certifying the names and true signatures of the officers of the
Ultimate General Partner (in its capacity as general partner


22

--------------------------------------------------------------------------------





of the General Partner, in its capacity as general partner of the Borrower)
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder; and
(vii)    all documents the Lender may have reasonably requested prior to the
date hereof relating to the existence of the Borrower, the corporate authority
for and the validity of this Agreement and the Notes, and any other matters
relevant hereto.
(b)    [reserved].
(c)    [reserved].
(d)    [reserved].
The Lender shall notify the Borrower of the Effective Date, and such notice
shall be conclusive and binding.
SECTION 3.02.    Conditions Precedent to Each Borrowing.
The obligation of the Lender to make an Advance on the occasion of each
Borrowing, shall be subject to the conditions precedent that the Effective Date
shall have occurred or shall occur simultaneously with such Borrowing and on the
date of such Borrowing the following statements shall be true (and each of the
giving of the Drawdown Notice and the acceptance by the Borrower of the proceeds
of any such Borrowing, shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing, such statements are true):the
representations and warranties contained in Section 4.01 (except the
representations set forth in Section 4.01(d)(iii), Section 4.01(f) and Section
4.01(g) (provided that, in the case of Section 4.01(g), the exception shall
apply solely with respect to Environmental Laws), each of which shall be made
only on and as of the Effective Date) are correct on and as of the Effective
Date and are correct in all material respects (except for those representations
and warranties qualified by “materiality,” “Material Adverse Effect” or a like
qualification, which shall be correct in all respects) on the date of such
Borrowing, before and after giving effect to such Borrowing and the application
of the proceeds thereof, as though made on and as of such date (except for those
representations and warranties that specifically relate to a prior date, which
shall have been correct on such prior date); and
(a)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default or an Event of Default.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
SECTION 4.01.    Representations and Warranties.
The Borrower represents and warrants that:
(a)    Organization and Power. The Borrower is duly organized, validly existing
and in good standing under the laws of Delaware and has all requisite powers and
all material governmental licenses, authorizations, consents and approvals
required to carry on its business as


23

--------------------------------------------------------------------------------





now conducted and is duly qualified to do business in each jurisdiction where
such qualification is required, except where the failure so to qualify would not
have a Material Adverse Effect.
(b)    Company and Governmental Authorization; No Contravention. The execution,
delivery and performance by the Borrower of this Agreement and the Notes are
within the Borrower’s limited partnership powers, have been duly authorized by
all necessary limited partnership action, and do not (i) require any action by
or in respect of, or filing with, any governmental body, agency or official,
(ii) contravene, or constitute a default under, any provision of applicable law
or regulation or of the certificate of limited partnership or agreement of
limited partnership of the Borrower, (iii) contravene, or constitute a default
under, any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower, except to the extent such contravention or default
could not reasonably be expected to have a Material Adverse Effect or (iv)
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Restricted Subsidiaries, other than any Lien that is required by this
Agreement.
(c)    Binding Effect. This Agreement constitutes a legal, valid and binding
agreement of the Borrower and each Note, if and when executed and delivered in
accordance with this Agreement, will constitute a legal, valid and binding
obligation of the Borrower, in each case enforceable in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency or similar
laws affecting creditors rights generally and by general principles of equity.
(d)    Financial Information.
(i)    The consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of December 31, 2017 and the related consolidated statements of
operations, comprehensive income, cash flows and partners’ capital for the
fiscal year then ended, reported on by PricewaterhouseCoopers LLP, fairly
present, in conformity with generally accepted accounting principles, the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.
(ii)    The unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as of March 31, 2018 and June 30, 2018, and the
related unaudited consolidated statements of operations, comprehensive income,
cash flows and partners’ capital for the three and six months then ended,
respectively, fairly present, in conformity with GAAP, the consolidated
financial position of the Borrower and its consolidated Subsidiaries as of such
dates and their consolidated results of operations and changes in financial
position for such three-month and six-month period, subject to normal year-end
adjustments and the absence of footnotes.
(iii)    There has been no Material Adverse Change since December 31, 2017.
(e)    Regulation U. The Borrower and the Consolidated Subsidiaries are not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), and no proceeds of any Borrowing or
any Letter of Credit will be used, whether directly


24

--------------------------------------------------------------------------------





or indirectly, to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock in any such
case that would cause a violation of such Regulation U. Not more than 25% of the
value of the assets of the Borrower and the Consolidated Subsidiaries is
represented by margin stock.
(f)    Litigation. Except as disclosed in the Borrower’s annual report on Form
10-K for the fiscal year ended December 31, 2017, and the Borrower’s quarterly
reports on Form 10-Q for the fiscal quarters ended March 31, 2018 and June 30,
2018, there is no action, suit or proceeding (including, without limitation, any
Environmental Action) pending against, or to the knowledge of the Borrower
threatened against or affecting, the Borrower or any of its Restricted
Subsidiaries before any court or arbitrator or any governmental body, agency or
official that would be likely to be decided adversely to the Borrower or such
Subsidiary and, as a result, have a Material Adverse Effect.
(g)    Compliance with Laws. The Borrower and each Restricted Subsidiary is in
compliance in all material respects with all applicable laws, ordinances, rules,
regulations and requirements of governmental authorities (including, without
limitation, ERISA and Environmental Laws) except where (i) non-compliance would
not have a Material Adverse Effect or (ii) the necessity of compliance therewith
is contested in good faith by appropriate proceedings.
(h)    Taxes. The Borrower and its Restricted Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any Restricted
Subsidiary except (i) where nonpayment or failure to file would not have a
Material Adverse Effect or (ii) where the same are contested in good faith by
appropriate proceedings. The charges, accruals and reserves on the books of the
Borrower and its Restricted Subsidiaries in respect of taxes or other
governmental charges are, in the opinions of the Borrower, adequate.
(i)    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
(j)    [reserved].
(k)    Unrestricted Subsidiaries. As of the Effective Date, there are no
Unrestricted Subsidiaries.


25

--------------------------------------------------------------------------------







ARTICLE V    
COVENANTS OF THE BORROWER
SECTION 5.01.    Information.
The Borrower will deliver to the Agent:
(a)    as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of operations, comprehensive income, cash flows
and partners’ capital for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner consistent with the requirements of the Securities and Exchange
Commission by PricewaterhouseCoopers LLP or other independent public accountants
of nationally recognized standing;
(b)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Borrower, commencing
with the fiscal quarter ended September 30, 2018, a consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as of the end of such quarter
and the related consolidated statements of operations, comprehensive income,
cash flows and partners’ capital for such quarter and for the portion of the
Borrower’s fiscal year ended at the end of such quarter, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of the Borrower’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation,
application of GAAP and consistency by an Approved Officer;
(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of an Approved Officer
(i) setting forth in reasonable detail the calculations required to establish
whether the Borrower was in compliance with the requirements of Section 5.11(a)
on the date of such financial statements and (ii) stating whether any Default or
Event of Default exists on the date of such certificate and, if any Default or
Event of Default then exists, setting forth the details thereof and the action
that the Borrower is taking or proposes to take with respect thereto;
(d)    within five days after any officer of the Ultimate General Partner (in
its capacity as general partner of the General Partner, in its capacity as
general partner of the Borrower) with responsibility relating thereto obtains
knowledge of any Default or Event of Default, if such Default or Event of
Default is then continuing, a certificate of an Approved Officer setting forth
the details thereof and the action that the Borrower is taking or proposes to
take with respect thereto;
(e)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
that the Borrower shall have filed with the Securities and Exchange Commission;


26

--------------------------------------------------------------------------------





(f)    if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Material Plan that might constitute grounds for a
termination of such Plan under Title IV of ERISA, or has knowledge that the plan
administrator of any Material Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Material Plan is
in reorganization or “critical status” (within the meaning of Section 305 of
ERISA), is insolvent or has been terminated, a copy of such notice; (iii)
receives notice from the PBGC under Title IV of ERISA of an intent to terminate,
impose material liability (other than for premiums under Section 4007 of ERISA)
in respect of, or appoint a trustee to administer any Plan, a copy of such
notice; (iv) applies for a waiver of the minimum funding standard under Section
430 of the Internal Revenue Code, a copy of such application; (v) gives notice
of intent to terminate any Material Plan under Section 4041(c) of ERISA, a copy
of such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Material Plan pursuant to Section 4063 of ERISA, a copy of
such notice; or (vii) fails to make any payment or contribution to any Material
Plan or makes any amendment to any Material Plan that, in each case, has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or the chief
accounting officer of the Ultimate General Partner (in its capacity as general
partner of the General Partner, in its capacity as general partner of the
Borrower) setting forth details as to such occurrence and action, if any, which
the Borrower or applicable member of the ERISA Group is required or proposes to
take; and
(g)    from time to time such additional information regarding the financial
position or business of the Borrower and its consolidated Subsidiaries
(including, if requested, information as to the Borrower and the Consolidated
Subsidiaries on a stand-alone basis) as the Lender, may reasonably request.
Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(e) shall be deemed to have been delivered when such information is posted
by the Borrower on the Securities and Exchange Commission website on the
Internet at sec.gov/edaux/searches.htm.
SECTION 5.02.    Payment of Taxes.
The Borrower will pay and discharge, and the Borrower will cause each Restricted
Subsidiary to pay and discharge, at or before maturity, all their tax
liabilities, except where (i) nonpayment or failure to file would not have a
Material Adverse Effect or (ii) the same may be contested in good faith by
appropriate proceedings, and the Borrower will maintain, and the Borrower will
cause each Restricted Subsidiary to maintain, in accordance with GAAP,
appropriate reserves for the accrual of any of the same.
SECTION 5.03.    Maintenance of Property; Insurance.
(a)    The Borrower will keep, and the Borrower will cause each Material
Restricted Subsidiary to keep, all property useful and necessary in its business
in good working


27

--------------------------------------------------------------------------------





order and condition, ordinary wear and tear excepted, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
(b)    The Borrower will, and the Borrower will cause each of its Material
Restricted Subsidiaries to, maintain (either in the name of the Borrower or in
such Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance on all their respective properties in at least such amounts
and against at least such risks (and with such risk retention) as are usually
insured against by companies of established repute engaged in the same or a
similar business; provided that self-insurance by the Borrower or any such
Material Restricted Subsidiary shall not be deemed a violation of this covenant
to the extent that such self-insurance is consistent with reasonable and prudent
business practice; and will furnish to the Lenders, upon request from the Agent,
information presented in reasonable detail as to the insurance so carried.
SECTION 5.04.    Maintenance of Existence.
The Borrower will preserve, renew and keep in full force and effect, and the
Borrower will cause each Material Restricted Subsidiary to preserve, renew and
keep in full force and effect their respective corporate or other legal
existence and their respective rights, privileges and franchises material to the
normal conduct of their respective businesses; provided that nothing in this
Section 5.04 shall prohibit (i) any transaction permitted by Section 5.08 or
(ii) the termination of any right, privilege or franchise of the Borrower or any
Material Restricted Subsidiary or of the corporate or other legal existence of
any Material Restricted Subsidiary or the change in form of organization of the
Borrower or any Material Restricted Subsidiary if the Borrower in good faith
determines that such termination or change is in the best interest of the
Borrower, is not materially disadvantageous to the Lenders and, in the case of a
change in the form of organization of the Borrower, the Agent has consented
thereto (such consent not to be unreasonably withheld or delayed).
SECTION 5.05.    Compliance with Laws.
The Borrower will comply, and the Borrower will cause each Restricted Subsidiary
to comply, in all material respects with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, ERISA and Environmental Laws) except where (i) noncompliance would
not have a Material Adverse Effect or (ii) the necessity of compliance therewith
is contested in good faith by appropriate proceedings.
SECTION 5.06.    Books and Records.
The Borrower will keep, and the Borrower will cause each Material Restricted
Subsidiary to keep, proper books of record and account in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and activities in accordance with its customary practices; and the
Borrower will permit, and the Borrower will cause each Material Restricted
Subsidiary to permit, representatives of the Lender at the Lender’s expense
(accompanied by a representative of the Borrower, if the Borrower so desires) to
visit any of their respective properties, to examine any of their respective
books and records and to discuss their respective affairs, finances and accounts
with their respective officers, employees and independent public accountants,
all upon such reasonable notice, at such reasonable times and as often as may
reasonably be desired provided


28

--------------------------------------------------------------------------------





that such visits shall not occur more than one time per year unless an Event of
Default has occurred and is continuing.
SECTION 5.07.    Negative Pledge.
The Borrower will not, and the Borrower will not permit any Restricted
Subsidiary to, create, assume or suffer to exist any Lien to secure Indebtedness
(for the avoidance of doubt, to the extent such Liens secure Indebtedness) on
any asset now owned or hereafter acquired by it, except:
(a)    Liens existing on the date of this Agreement granted by the Borrower or
any Restricted Subsidiary and securing Indebtedness or other obligations
outstanding on the date of this Agreement;
(b)    any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or any Restricted Subsidiary
and not created in contemplation of such event;
(c)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary and not created in contemplation of such
acquisition;
(d)    any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 365
days after the acquisition thereof;
(e)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness or other obligations secured by any Lien otherwise permitted
by any of the foregoing clauses of this Section 5.07; provided that the
principal amount of such Indebtedness or the amount of such other obligation, as
applicable, is not increased and is not secured by any additional assets;
(f)    Liens for taxes, assessments or other governmental charges or levies not
yet due or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;
(g)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law, created in the ordinary
course of business and for amounts not past due for more than 60 days or which
are being contested in good faith by appropriate proceedings that are sufficient
to prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;
(h)    Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory


29

--------------------------------------------------------------------------------





obligations and other similar obligations or arising as a result of progress
payments under government contracts;
(i)    [reserved];
(j)    Liens with respect to judgments and attachments that do not result in an
Event of Default;
(k)    Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;
(l)    [reserved];
(m)    Liens required pursuant to the terms of this Agreement;
(n)    [reserved];
(o)    Liens on and pledges of the Equity Securities of any joint venture owned
by the Borrower or any Restricted Subsidiary (other than any such joint venture
that is a Consolidated Subsidiary) to the extent securing Indebtedness of such
joint venture that is non-recourse to the Borrower or any Restricted Subsidiary;
(p)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements;
(q)    Liens incurred in the ordinary course of business to secure liability for
premiums to insurance carriers or to maintain self-insurance;
(r)    Liens in favor of the Borrower or any of its wholly-owned Restricted
Subsidiaries;
(s)    [reserved];
(t)    any letter of credit issued for the account of the Borrower or any of its
Affiliates to secure Indebtedness under tax free financings; and
(u)    Liens not otherwise permitted by the foregoing clauses of this Section
5.07 securing obligations in an aggregate principal or face amount at any date
not to exceed 15% of Consolidated Net Tangible Assets; provided, for the
purposes of this Section 5.07(u), with respect to any such secured Indebtedness
of a non-wholly owned Subsidiary of the Borrower with no recourse to the
Borrower or any wholly-owned Subsidiary thereof, only that portion of such


30

--------------------------------------------------------------------------------





Indebtedness reflecting the Borrower’s pro rata ownership interest therein shall
be included in calculating compliance herewith.


31

--------------------------------------------------------------------------------







SECTION 5.08.    Consolidations, Mergers and Dispositions of Assets.
(a)    The Borrower will not (i) consolidate or merge with or into any other
Person or (ii) sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of its assets to any Person; provided that the Borrower may
merge with another Person if the Borrower is the entity surviving such merger
and, after giving effect thereto, no Event of Default or Default shall have
occurred and be continuing.
(b)    The Borrower will not permit any of its Restricted Subsidiaries to
consolidate or merge with any other Person (except with the Borrower or another
Restricted Subsidiary, but subject to the provisions of Section 5.08(a)) or sell
all or substantially all of their respective assets (except to the Borrower or
another Restricted Subsidiary) if, after giving effect thereto, (i) any Event of
Default or Default shall have occurred and be continuing or (ii) such
consolidation, merger or sale of assets, taken as a whole together with all
other consolidations, mergers and sales of assets by the Borrower and its
Restricted Subsidiaries since the Effective Date, shall result in the
disposition by the Borrower and its Restricted Subsidiaries of assets in an
amount that would constitute all or substantially all of the consolidated assets
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP, as of the most recently completed fiscal quarter.
SECTION 5.09.    Use of Proceeds.
The proceeds of the Advances made under this Agreement will be used by the
Borrower for its and its Subsidiaries’ general company purposes. None of such
proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.
SECTION 5.10.    [reserved].
SECTION 5.11.    Consolidated Leverage Ratio.
(a)    The Consolidated Leverage Ratio, as at the end of each fiscal quarter of
the Borrower (beginning with the fiscal quarter ended September 30, 2013), shall
be less than or equal to 5.00 to 1.0; provided that subsequent to the
consummation of a Qualified Acquisition, the Consolidated Leverage Ratio, as at
the end of the three consecutive fiscal quarters following such Qualified
Acquisition, shall be less than or equal to 5.50 to 1.0.
(b)    For purposes of calculating compliance with the financial covenant set
forth in Section 5.11(a):
(i)    with respect to all Permitted Acquisitions on or subsequent to the
Effective Date, Consolidated EBITDA with respect to such newly acquired assets
shall be calculated on a pro forma basis as if such acquisition had occurred at
the beginning of the applicable


32

--------------------------------------------------------------------------------





twelve-month period of determination; provided, that with respect to all
Permitted Acquisitions with limited or no prior operating history (or with a
prior operating history that does not reliably indicate future operating
results), Consolidated EBITDA shall be deemed to be the amount approved by the
Lender as the projected Consolidated EBITDA of the Borrower and its Subsidiaries
attributable to such Permitted Acquisition for the first twelve-month period
following such Permitted Acquisition (such amount to be determined based on
customer contracts relating to such Permitted Acquisition, the creditworthiness
of the other parties to such contracts, and projected revenues from such
contracts, capital costs and expenses, oil and gas reserve and production
estimates, commodity price assumptions and other reasonable factors deemed
appropriate by the Lender); and
(ii)    Consolidated EBITDA may include, at the Borrower’s option, any Qualified
Project EBITDA Adjustments as provided in the definition thereof.
SECTION 5.12.    Designation of Subsidiaries.
The Board of Directors or similar governing body of the Ultimate General Partner
(in its capacity as general partner of the General Partner, in its capacity as
general partner of the Borrower) may at any time designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Event of Default or Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in compliance, on a pro forma
basis, with Section 5.11(a) (as though the effective date of such designation
were the last day of a fiscal quarter of the Borrower) and, as a condition
precedent to the effectiveness of such designation, the Borrower shall deliver
to the Agent a certificate of the Chief Financial Officer, Treasurer or
Controller of the Ultimate General Partner (in its capacity as general partner
of the General Partner, in its capacity as general partner of the Borrower)
setting forth in reasonable detail the calculations demonstrating such
compliance), (iii) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary, (iv) no
Subsidiary of an Unrestricted Subsidiary may be designated as a Restricted
Subsidiary, (v) no Subsidiary that owns any Equity Securities or Indebtedness
of, or owns or holds any Lien on, any property of the Borrower or any Restricted
Subsidiary (other than any Subsidiary of the Subsidiary to be so designated),
may be designated an Unrestricted Subsidiary, (vi) each Subsidiary to be so
designated as an Unrestricted Subsidiary, and its Subsidiaries, has not at the
time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender or other creditor has recourse to any
assets of the Borrower or any Restricted Subsidiary other than the Equity
Securities in such Unrestricted Subsidiary and its Subsidiaries, and (vii) no
primary operating Subsidiary of the Borrower may be designated as an
Unrestricted Subsidiary. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time. If, at
any time, any Unrestricted Subsidiary fails to meet the preceding requirements
as an Unrestricted Subsidiary, it will thereafter automatically cease to be an
Unrestricted Subsidiary and shall constitute a Restricted Subsidiary for all
purposes of this Agreement, and (among other things)


33

--------------------------------------------------------------------------------





any Indebtedness and Liens of such Subsidiary will be deemed to be incurred by a
Restricted Subsidiary of the Borrower as of such date.
SECTION 5.13.    [reserved].
ARTICLE VI    
EVENTS OF DEFAULT
SECTION 6.01.    Events of Default.
If any of the following events (“Events of Default”) shall occur and be
continuing:
(a)    (i) the Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable, or (ii) the Borrower shall fail to pay any
interest on any Advance or make any other payment of fees or other amounts
payable under this Agreement or any Note within five Business Days after the
same becomes due and payable; or
(b)    any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers or any of the officers of the Ultimate General
Partner (in its capacity as general partner of the General Partner, in its
capacity as general partner of the Borrower)) in connection with this Agreement
shall prove to have been incorrect in any material respect when made; or
(c)    (i) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), 5.04, 5.07, 5.08, 5.11(a) or the third
sentence of Section 5.09, (ii) the Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 5.13 on its part to be
performed or observed if such failure shall remain unremedied for 5 days after
written notice thereof shall have been given to the Borrower by the Lender or
(iii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent at the request of the Lender;
or
(d)    (i) the Borrower or any of its Material Restricted Subsidiaries shall
fail to pay any principal of or premium or interest on any Indebtedness that is
outstanding in a principal or notional amount of at least $175,000,000 in the
aggregate (but excluding Indebtedness outstanding hereunder) of the Borrower or
such Material Restricted Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; or (ii) any such Indebtedness shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or


34

--------------------------------------------------------------------------------





(e)    the Borrower or any of its Material Restricted Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Material Restricted Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 90 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its Material Restricted
Subsidiaries shall take any corporate or other equivalent action to authorize
any of the actions set forth above in this subsection (e); or
(f)    judgments or orders for the payment of money in excess of $175,000,000 in
the aggregate shall be rendered against the Borrower or any of its Material
Restricted Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 45 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
(g)    [reserved]; or
(h)    any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $50,000,000 (collectively, a “Material Plan”) shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against any member of the ERISA Group to enforce Section
515 or 4219(c)(5) of ERISA and such proceeding shall not have been dismissed
within 90 days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated;
then, and in every such event (other than an event with respect to the Borrower
described in Section 6.01(e)), and at any time thereafter during the continuance
of such event, the Lender may, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the Commitment,
and thereupon the Commitment shall terminate immediately, (ii) exercise their
rights and remedies under Section 2.03(h)(i), and (iii) declare the Revolving
Advances then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable so long as, at the time of such later
declaration, an Event of Default is continuing), and thereupon the principal of
the


35

--------------------------------------------------------------------------------





Revolving Advances so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
Section 6.01(e), all of the Commitment shall automatically terminate and the
principal of all of the Advances then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
SECTION 6.02.    [reserved].
ARTICLE VII    
[RESERVED]
ARTICLE VIII    
MISCELLANEOUS
SECTION 8.01.    Amendments, Etc.
(a)    No amendment or waiver of any provision of this Agreement or the Note
shall in any event be effective unless the same shall be in writing and signed
by the Lender, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
(b)    [reserved].
SECTION 8.02.    Notices, Etc.
(a)    All notices and other communications provided for hereunder shall be in
writing (including telecopier or telegraphic communication) and mailed,
telecopied, telegraphed or delivered, if to the Borrower, at the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 1.01; and if to the Lender, at the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 1.01. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Delivery by telecopier or other electronic communication of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
(b)    The Lender or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures


36

--------------------------------------------------------------------------------





approved by it, provided that approval of such procedures may be limited to
particular notices or communications. Unless the Lender otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or their written acknowledgment), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
SECTION 8.03.    No Waiver: Remedies.
No failure on the part of the Lender or to exercise, and no delay in exercising,
any right hereunder or under any Note shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 8.04.    Costs and Expenses.
(a)    The Borrower agrees to pay on demand all reasonable and invoiced
out-of-pocket fees, charges and expenses of counsel for the Lender, and of a
single local counsel to the Lender in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) and of such
other counsel retained by the Lender with the Borrower’s prior written consent
(such consent not to be unreasonably withheld or delayed) and of such other
counsel retained by the Lender in connection with enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation, in
connection with the enforcement of rights under this Section 8.04(a).
(b)    The Borrower agrees to indemnify and hold harmless the Lender and each of
their respective Affiliates and their respective officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED
PARTY, regardless of whether any Indemnified Party is a party thereto, and to
reimburse each Indemnified Party upon demand for any reasonable and documented
legal expenses of one firm of counsel for all such Indemnified Parties, taken as
a whole and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such Indemnified Parties, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnified Party
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel,


37

--------------------------------------------------------------------------------





of another firm of counsel for such affected Indemnified Party) and other
expenses incurred in connection with investigating or defending any of the
foregoing, provided that the foregoing indemnity will not, as to any Indemnified
Party, apply to losses, claims, damages, liabilities or related legal or other
expenses to the extent (i) they are found by a final, non-appealable judgment of
a court of competent jurisdiction to arise from the willful misconduct or gross
negligence of such Indemnified Party, (ii) they arise out of or in connection
with any claim, litigation, investigation or proceeding that does not involve an
act or omission by the Borrower or any of its Affiliates and that is brought by
an Indemnified Party against any other Indemnified Party or (iii) they consist
of any taxes, which shall be governed by Section 2.15. The parties hereto agree
not to assert, and hereby waive on behalf of their respective Affiliates, the
holders of their Equity Securities and their respective officers, directors,
employees, agents and advisors, any claim for special, indirect, consequential
or punitive damages against any party hereto (including, without limitation, the
Borrower or the Lender), any of their respective Affiliates or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances; provided that nothing contained in this sentence shall
limit the Borrower’s indemnity and reimbursement obligations to the extent set
forth in the immediately preceding sentence.
(c)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.14, 2.15 and 8.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.
SECTION 8.05.    Right of Set-off.
Upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the declaration by the Lender that the Revolving Advances are due and
payable pursuant to the provisions of Section 6.01, the Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Lender to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement. The Lender agrees promptly to notify the Borrower after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Lender under this Section 8.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that the Lender may
have.
SECTION 8.06.    Binding Effect.
This Agreement shall become effective (other than Section 2.01, which shall only
become effective upon satisfaction of the conditions precedent set forth in
Section 3.01) when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without


38

--------------------------------------------------------------------------------





the prior written consent of the Lender (and any attempted assignment by the
Borrower without such consent shall be null and void).


39

--------------------------------------------------------------------------------







SECTION 8.07.    Assignments.
(a)    (i) Subject to the conditions set forth in paragraph (a)(ii) below, the
Lender may assign to one or more Persons (other than an Ineligible Assignee) all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it) with the prior written consent (such consent
not to be unreasonably withheld) of:
(A)    the Borrower; provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Lender within five Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required (1)
for an assignment to the Lender or an Affiliate of the Lender or (2) if an Event
of Default has occurred and is continuing, for an assignment to any other
assignee;
(B)    [reserved];
(C)    [reserved].
(i)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to an Affiliate of the Lender or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Advances, the amount of the Commitment or Advances of the Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Lender) shall not be less
than $10,000,000 or an integral multiple of $1,000,000 in excess thereof unless
the Borrower and the Lender otherwise consent, provided that no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing;
(B)    [reserved];
(C)    the parties to each assignment shall execute and deliver to the Lender an
Assignment and Acceptance, together with any Note;
(D)    [reserved].
(ii)    [reserved].
(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement


40

--------------------------------------------------------------------------------





or any other instrument or document furnished pursuant hereto; (ii) such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto; (iii)
such assignee confirms that it has received a copy of this Agreement, together
with copies of the financial statements referred to in Section 4.01 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon the assigning Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as the Lender.
(c)    [reserved].
(d)    [reserved].
(e)    [reserved].
(f)    [reserved].
(g)    [reserved].
SECTION 8.08.    Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
Texas, without reference to its conflict of laws rules or principles. Each Party
irrevocably submits to the exclusive jurisdiction of the state and federal
courts of Texas seated in Harris County for the interpretation and enforcement
of this Agreement, and unconditionally waives any defense of an inconvenient
forum to the maintenance of any action or proceeding in any such court, any
objection to venue with respect to any such action or proceeding and any right
of jurisdiction on account of the place of residence or domicile of either
Party. A final judgment on any such dispute, as to which all appeals, if any,
have been exhausted, shall be conclusive and may be enforced in other
jurisdictions in any manner provided by law.
SECTION 8.09.    Execution in Counterparts; Integration.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
and the Notes constitute the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.


41

--------------------------------------------------------------------------------







SECTION 8.10.    WAIVER OF JURY TRIAL.
EACH OF THE BORROWER AND THE LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR
THE ACTIONS OF THE LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.
SECTION 8.11.    Patriot Act.
The Lender hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
SECTION 8.12.    Headings.
Article, Section and other headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
SECTION 8.13.    Confidentiality.
(a)    The Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and informed on
a need-to-know basis), (ii) to the extent requested by any governmental
authority or self-regulatory body, (iii) to the extent required by applicable
laws or regulations, (iv) to the extent required by any subpoena or similar
legal process provided that, in such case and in the case of each of clauses
(ii) and (iii) above, the Lender shall use reasonable efforts, consistent with
its normal practices, to notify the Borrower promptly thereof prior to
disclosure of such Information, to the extent it is not prohibited from doing so
by any law or regulation or by such subpoena or legal process, (v) to any other
party to this Agreement, (vi) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vii) subject to an agreement containing
provisions substantially the same as those of this Section 8.13, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement (it being understood that
such actual or prospective assignee or Participant will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and informed on a need-to-know basis) or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations (it being understood that such
actual or prospective counterparty will


42

--------------------------------------------------------------------------------





be informed of the confidential nature of such Information and instructed to
keep such Information confidential and informed on a need-to-know basis), (viii)
with the consent of the Borrower or (ix) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this Section
8.13 or (B) becomes available to the Lender on a nonconfidential basis from a
source other than the Borrower unless the Lender shall have actual knowledge
that such source was required to keep such Information confidential. For the
purposes of this Section 8.13, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the Effective Date, such information is either clearly
identified at the time of delivery as confidential or should, because of its
nature, reasonably be understood to be confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 8.13
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(b)    The Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Affiliates or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
(c)    [reserved].
SECTION 8.14.    Conversion of Currencies.
(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
(b)    The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 8.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.


43

--------------------------------------------------------------------------------









44

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
SPECTRA ENERGY PARTNERS, LP, as Borrower
By:    Spectra Energy Partners (DE) GP, LP,
its general partner
By:    Spectra Energy Partners GP, LLC,
its general partner
By: _/s/ Wanda M. Opheim
Name: Wanda M. Opheim
Title: Treasurer


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





ENBRIDGE (U.S.) INC. as the Lender




By: /s/ Maximillian G. Chan
Name: Maximillian G. Chan
Title: Assistant Treasurer






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






SCHEDULE 1.01
ADDRESSES FOR NOTICES

BORROWER
Spectra Energy Partners, L.P.
5400 Westheimer Court
Houston, TX 77056-5310
Attention: Legal Counsel
Facsimile: (713) 989-1717


With a copy to:
Spectra Energy Partners, L.P. C/O Enbridge Inc.
200, 425-lst SW
Calgary, Alberta, Canada T2P 3L8


Attention: Max Chan, Assistant Treasurer
Telephone: +1 (403) 767-3606
Facsimile: (403) 231-4848
Electronic Mail: max.chan@enbridge.com




LENDER


Enbridge (U.S.) Inc.
5400 Westheimer Court
Houston, TX 77056-5310
Attention: Legal Counsel
Facsimile: (713) 989-1717


With a copy to:
Enbridge (U.S.) Inc. C/O Enbridge Inc.
200, 425-lst SW
Calgary, Alberta, Canada T2P 3L8
Attention: Jacqueline Eliason, Director, Cash Management and Banking
Telephone: (403)-266-8307
Facsimile: (403) 231-4848
Electronic Mail: jackie.eliason@enbridge.com





--------------------------------------------------------------------------------







SCHEDULE 2.01
COMMITMENT

LENDER                            COMMITMENT

--------------------------------------------------------------------------------



Enbridge (U.S.) Inc.                        $750,000,000









--------------------------------------------------------------------------------






EXHIBIT A – FORM OF
PROMISSORY NOTE
PROMISSORY NOTE
$_________________________    Dated:________________, 201___
FOR VALUE RECEIVED, the undersigned, SPECTRA ENERGY PARTNERS, LP, a Delaware
limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to [_____________]
or its registered assignees (the “Lender”) for the account of its Lending Office
on the Termination Date (each as defined in the Credit Agreement referred to
below) the principal sum of $[amount of the Lender’s Revolving Commitment in
figures] or, if less, the aggregate principal amount of the Revolving Advances
made by the Lender to the Borrower pursuant to the Amended and Restated Credit
Agreement dated as of September ●, 2018, between the Borrower and the Lender (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), outstanding on the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Advance from the date of such Revolving Advance until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to the Lender, in same day funds. Each Revolving Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto that is part of this
Promissory Note; provided that the failure to make a notation of any such
Revolving Advance or payment made on this Promissory Note shall not limit or
otherwise affect the obligations of the Borrower hereunder with respect to
payments of principal of or interest on this Promissory Note.
This Promissory Note is entitled to the benefits of, the Credit Agreement. The
Credit Agreement, among other things, (i) provides for the making of Revolving
Advances by the Lender to the Borrower from time to time in an aggregate amount
not to exceed at any time outstanding the dollar amount first above mentioned,
the indebtedness of the Borrower resulting from each such Revolving Advance by
the Lender being evidenced by this Promissory Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.
This Promissory Note shall be construed in accordance with and governed by the
law of Texas.
The terms of this Promissory Note are subject to amendment only in the manner
provided in the Credit Agreement. The Borrower promises to pay all reasonable
and invoiced out-of-pocket fees, charges and expenses, all as provided in the
Credit Agreement, of counsel retained


Exhibit A

--------------------------------------------------------------------------------





by the Lender in connection with the collection and enforcement of this
Promissory Note (whether through negotiations, legal proceedings or otherwise).
The Borrower and any endorsers of this Promissory Note hereby consent to
renewals and extensions of time at or after the maturity hereof, without notice,
and hereby waive diligence, presentment, protest, demand, notice of every kind
and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.
IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.
SPECTRA ENERGY PARTNERS, LP
By:    Spectra Energy Partners (DE) GP, LP,
its general partner
By:    Spectra Energy Partners GP, LLC,
its general partner
By: _______________________________
Name:
Title:


Exhibit A

--------------------------------------------------------------------------------





REVOLVING ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of Revolving Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




EXHIBIT B –- FORM OF
ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject


Exhibit A

--------------------------------------------------------------------------------





to and in accordance with the Standard Terms and Conditions and the Credit
Agreement, as of the Effective Date inserted by the Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including any letters
of credit included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.
1.
Assignor:        

2.
Assignee:        



[and is a Lender/an Affiliate of [identify Lender]/an Approved     Fund]

3.
Borrower:    Spectra Energy Partners, LP

4.
Credit Agreement:    Credit Agreement dated as of September ●, 2018, among
Spectra Energy Partners, LP, a Delaware limited partnership and Enbridge (U.S.)
Inc. as Lender party thereto

5.
Assigned Interest:



Facility Assigned
Aggregate Amount of Commitment/Advances for all Lenders in the Applicable Class
Amount of Commitment/Advances Assigned in the Applicable Class
Percentage Assigned of Commitment/Advances in the Applicable Class
Revolving Facility
$
$
   %
[Series [__] Incremental Term Facility]
$
$
   %





Exhibit B

--------------------------------------------------------------------------------





6.    Assignee’s Domestic
Lending Office:        _______________________
7.    Assignee’s Eurodollar
Lending Office:        _______________________
8.    Assignee’s Letter of
Credit Commitment:    _______________________
Effective Date: _____________ ___, 20___


ASSIGNOR
[NAME OF ASSIGNOR],
by
 
 
 
Name:
 
Title:







ASSIGNEE
[NAME OF ASSIGNEE],
by
 
 
 
Name:
 
Title:







Exhibit B

--------------------------------------------------------------------------------





[Consented to:]
SPECTRA ENERGY PARTNERS, LP
by: Spectra Energy Partners (DE) GP, LP, its general partner


by: Spectra Energy Partners GP, LLC, its general partner
 
 
 
Name:
 
Title:







Exhibit B

--------------------------------------------------------------------------------






Standard Terms And Conditions For
Assignment And Assumption


1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.01(a)
and 5.01(b) thereof, as applicable, and such other documents and information as
it has in its sole discretion deemed appropriate to make its own credit analysis
and decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (v) if
it is a Lender that is organized under the laws of a jurisdiction other than the
United States of America or any State thereof or the District of Columbia,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations that by the terms of the Credit Agreement are required to
be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.


    

--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Acceptance by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Assignment and Acceptance. This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of Texas.




    